DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Status of Claims
Claims 38, 39, 44-49, and 52-59 are pending and currently under consideration for patentability under 37 CFR 1.104.  Previous rejections under 35 U.S.C. 112(b) have been withdrawn in light of Applicant’s amendments.  New rejection to claims 38 and 48 and response to arguments found below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 38, 39, 44-48 and 52-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin et al. (U.S. 6,406,425) in view of Yasui et al. (U.S. 5,725,477) and Genovesi et al. (U.S. 2005/0070940).
With respect to claim 38, Chin et al. teaches an apparatus, comprising: 
a tubular structure (100) having a proximal end, a distal end, and a body extending between the proximal and distal ends, wherein the body includes a lumen (FIG. 11 for example) for housing at least a part of an imaging device (126); 
a retractor (112) that is slidable relative to the lumen (4:28-36); 
a fluid delivery channel (1412) that is fixed in position relative to the body (FIG. 14B); and 
an opening that is in fluid communication with the fluid delivery channel (1400),
wherein the fluid delivery channel has a first portion, and a second portion that forms an angle with an axis of the first portion (9:66-10:12).
However, Chin et al. does not teach the tubular structure is configured for attachment to a distal end of a shaft.  Chin et al. further does not teach an opening configured to drain fluid from an interior of the tubular structure.
With respect to claim 38, Yasui et al. teaches an apparatus comprising an analogous tubular structure wherein a first tubular structure is configured for attachment to a distal end of a second tubular structure (FIG. 1, 2).
With respect to claim 38, Genovesi et al. teaches an apparatus comprising:
a tubular structure, wherein the distal end of the tubular structure includes an opening (52) through an outer wall of the tubular structure (FIG. 2), wherein the opening is configured to drain fluid from an interior of the tubular structure to an exterior of the tubular structure (para [0065]).

Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the apparatus of Chin et al. to utilize the opening through an outer wall of the tubular structure as taught by Genovesi et al. in order to allow for irrigation and aspiration of both the operative site as well as irrigation and aspiration of the field about the cannula (para [0065] of Genovesi et al.).
With respect to claim 39, Chin et al. teaches the retractor is configured to engage with a vessel (FIG. 3A for example).
With respect to claim 44, Chin et al. teaches the apparatus is part of a vessel harvesting device (1:21-39).
With respect to claim 45, Chin et al. in view of Yasui et al. and Genovesi et al. teaches the second opening is for delivering fluid towards the lumen where the imaging device is or will be located (9:66-10:12 of Chin et al.).
With respect to claim 46, Chin et al. in view of Yasui et al. and Genovesi et al. teaches the distal end of the first tubular structure has a cut-out section (FIG. 14A,B of Chin et al.).
With respect to claim 47, Chin et al. in view of Yasui et al. and Genovesi et al. teaches the first tubular structure is integrally formed to include the fluid delivery channel (FIG. 14A,B of Chin et al.) and the second opening, wherein the second opening is located on an interior surface of the first tubular structure (FIG. 2 of Genovesi et al.).
With respect to claim 48, Chin et al. teaches an apparatus, comprising: 

a fluid delivery channel (1412) that is fixed in position relative to the body (FIG. 14B); 
an opening that is in fluid communication with the fluid delivery channel (1400); and
a first tissue manipulator (120) and a second tissue manipulator (112) that are at least partially housed within the tubular structure (FIG. 3B,C), wherein the first and second tissue manipulators are not in a way of a fluid path that extends from the opening (FIG. 14A); 
wherein the fluid delivery channel has a first portion, and a second portion that forms an angle with an axis of the first portion (9:66-10:12).
However, Chin et al. does not teach the tubular structure is configured for attachment to a distal end of a shaft. Chin et al. further does not teach an opening configured to drain fluid from an interior of the tubular structure.
With respect to claim 48, Yasui et al. teaches an apparatus comprising an analogous tubular structure wherein a first tubular structure is configured for attachment to a distal end of a second tubular structure (FIG. 1, 2).
With respect to claim 48, Genovesi et al. teaches an apparatus comprising:
a tubular structure, wherein the distal end of the tubular structure includes an opening (52) through an outer wall of the tubular structure (FIG. 2), wherein the opening is configured to drain fluid from an interior of the tubular structure to an exterior of the tubular structure (para [0065]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the apparatus of Chin et al. to utilize the separable distal cap configuration as taught by Yasui et al. such that the structure of FIG. 14A is detachable from the cannula 100 so that the nozzle can be detached from the endoscope to allow cleaning of an air supply tube or water supply tube, etc., using a brush to remove foreign 
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the apparatus of Chin et al. to utilize the opening through an outer wall of the tubular structure as taught by Genovesi et al. in order to allow for irrigation and aspiration of both the operative site as well as irrigation and aspiration of the field about the cannula (para [0065] of Genovesi et al.).
With respect to claim 52, Chin et al. teaches the lumen, the first tissue manipulator, and the second tissue manipulator are aligned in a straight line (FIG. 3C, 14A,B).
With respect to claim 55, Chin et al. in view of Yasui et al. and Genovesi et al. teaches the distal end of the first tubular structure has a cut-out section (FIG. 14A,B of Chin et al.).
With respect to claim 56, Chin et al. in view of Yasui et al. and Genovesi et al. teaches the first opening is adjacent the cut-out section (FIG. 2a of Genovesi et al.).
With respect to claim 57, Chin et al. in view of Yasui et al. and Genovesi et al. teaches the first tubular structure is integrally formed to include the fluid delivery channel (FIG. 14A,B of Chin et al.) and the second opening, wherein the second opening is located on an interior surface of the first tubular structure (FIG. 2 of Genovesi et al.).
With respect to claim 58, Chin et al. in view of Yasui et al. and Genovesi et al. teaches the distal end of the first tubular structure has a cut-out section (FIG. 14A,B of Chin et al.).
With respect to claim 59, Chin et al. in view of Yasui et al. and Genovesi et al. teaches the first opening is adjacent the cut-out section (FIG. 2a of Genovesi et al.).



Response to Arguments
Applicant’s arguments with respect to claim(s) 38 and 48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 53 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795